
	
		II
		112th CONGRESS
		2d Session
		S. 3700
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2012
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to protect
		  employees in the building and construction industry who are participants in
		  multiemployer plans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Vested Employee Pension Benefit
			 Protection Act.
		2.Minimum age for
			 distributions during working retirement
			(a)In
			 generalParagraph (36) of section 401(a) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(36)Distributions
				during working retirement
						(A)In
				generalA trust forming part of a pension plan shall not be
				treated as failing to constitute a qualified trust under this section solely
				because the plan provides that a distribution may be made from such trust to an
				employee who has attained age 62 and who is not separated from employment at
				the time of such distribution.
						(B)Certain
				employees in the building and construction industrySubparagraph
				(A) shall be applied by substituting age 55 for age
				62 in the case of a multiemployer plan described in section
				4203(b)(1)(B)(i) of the Employee Retirement Income Security Act of 1974, with
				respect to individuals who were participants in such plan on or before January
				1, 2013, if—
							(i)the trust to
				which subparagraph (A) applies was in existence before January 1, 1970,
				and
							(ii)before December
				31, 2011, at a time when the plan provided that distributions may be made to an
				employee who has attained age 55 and who is not separated from employment at
				the time of such distribution, the plan received at least 1 written
				determination from the Internal Revenue Service that the trust to which
				subparagraph (A) applies constituted a qualified trust under this
				section.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made before, on, or after the date of the enactment of this
			 Act.
			
